Exhibit 10.1

BLUE APRON HOLDINGS, INC.

Executive Severance Benefits Plan

1.         Establishment of Plan.  Blue Apron Holdings, Inc., a Delaware
corporation, hereby establishes an unfunded executive severance benefits plan
(the “Plan”) that is intended to be a welfare benefit plan within the meaning of
Section 3(1) of ERISA.  The Plan is in effect for Covered Employees who
experience a Covered Termination after the Effective Date and before the
termination of the Plan.  The Plan supersedes any and all (i) severance plans
and separation policies applying to Covered Employees that may have been in
effect before the Effective Date with respect to any termination that would,
under the terms of the Plan, constitute a Covered Termination and (ii) the
provisions of any agreements between any Covered Employee and the Company or any
of its subsidiaries that provide for severance benefits.  Capitalized terms used
but not otherwise defined herein shall have the respective meanings set forth in
Section 3 hereof.

2.         Purpose.  The purpose of the Plan is to establish the conditions
under which Covered Employees will receive the severance benefits described
herein if employment with the Company and its subsidiaries terminates under the
circumstances specified herein.  The severance benefits paid under the Plan are
intended to assist employees in making a transition to new employment and are
not intended to be a reward for prior service with the Company or any of its
subsidiaries.

3.         Definitions.  For purposes of the Plan,

(a)        “Acquiring Corporation” shall have the meaning set forth in the
definition of Change in Control.

(b)        “Base Salary” shall mean, for any Covered Employee, such Covered
Employee’s base rate of pay as in effect immediately prior to a Covered
Termination (or prior to a Change in Control, if greater), exclusive of any
bonuses, overtime pay, shift differentials, “adders,” any other form of premium
pay, or other forms of compensation.

(c)        “Benefits Continuation” shall have the meaning set forth in Section
8(a) hereof.

(d)        “Board” shall mean the Board of Directors of the Company.

(e)        “Business Combination” shall have the meaning set forth in the
definition of Change in Control.

(f)        “Cause” shall mean (i) a material breach of any material term of any
applicable offer letter, or of any material term of any employee
confidentiality, noncompetition, nonsolicitation, proprietary rights or similar
agreement, with the Company or any of its subsidiaries, which breach is not
cured (to the extent capable of being cured) within fifteen (15) days after the
delivery by the Company or the applicable subsidiary of written notice thereof
to the Covered Employee, (ii) conviction of, or the entry of a plea of guilty or
nolo contendere to, a felony offense or a crime of dishonesty against the
Company or any of its subsidiaries, (iii) repeated unexplained or unjustified







--------------------------------------------------------------------------------

 



refusals or failures to perform any lawful, material obligation on behalf of the
Company or any of its subsidiaries at the direction of the Board, the Chief
Executive Officer, or the Covered Employee’s supervisor, which refusal or
failure is not cured (to the extent capable of being cured) within fifteen (15)
days after the delivery by the Company or the applicable subsidiary of written
notice thereof to the Covered Employee, or (iv) willful misconduct with respect
to the Company or any of its subsidiaries that results in, or is reasonably
likely to result in, material harm to the Company or any of its subsidiaries.

(g)        “Change in Control” shall mean the occurrence of any of the following
events, provided that such event or occurrence constitutes a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation §§1.409A-3(i)(5)(v), (vi) and (vii):  (i) the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act) 50% or more of either (x) the then-outstanding shares of
voting common stock of the Company (the “Outstanding Company Common Stock”) or
(y) the combined voting power of the then-outstanding securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company or (2) any acquisition by
any entity pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (iii) of this definition; or (ii) a
change in the composition of the Board that results in the Continuing Directors
(as defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board (x)
who was a member of the Board on the date of the initial adoption of the Plan by
the Board or (y) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination





2

--------------------------------------------------------------------------------

 



(which shall include, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination and (y) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 50%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or (iv) the liquidation or dissolution of the Company.

(h)        “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act.

(i)         “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j)         “Committee” shall have the meaning set forth in Section 14(a)
hereof.

(k)        “Company” shall mean Blue Apron Holdings, Inc. or, following a Change
in Control, any successor thereto.

(l)         “Continuing Director” shall have the meaning set forth in the
definition of Change in Control.

(m)       “Covered Employees” shall mean all Regular Full‑Time Employees (both
exempt and non‑exempt) who (i) are Executives, (ii) are designated by the Plan
Administrator as Participants in the Plan as set forth on Exhibit A attached
hereto (which exhibit, subject to Section 20 hereof, may be updated from time to
time by the Plan Administrator to add any employee who becomes a Covered
Employee following the Effective Date), and (iii) experience a Covered
Termination and who are not designated as ineligible to receive severance
benefits under the Plan as provided in Section 5 hereof.  For the avoidance of
doubt, neither Temporary Employees nor Part-Time Employees are eligible for
severance benefits under the Plan.  An employee’s full‑time, part-time or
temporary status for the purpose of the Plan is determined by the Plan
Administrator upon review of the employee’s status immediately before
termination.  Any person who is classified by the Company or its subsidiaries as
an independent contractor or third party employee is not eligible for severance
benefits even if such classification is modified retroactively.

(n)        “Covered Termination” shall mean (i) a termination by the Company or
any of its subsidiaries, as applicable, of the employment of the Covered
Employee without Cause prior to a Change in Control, (ii) solely with respect to
the persons set forth on Exhibit B attached hereto, a termination by the Company
or any of its subsidiaries, as applicable, of the employment of the Covered
Employee without Cause,





3

--------------------------------------------------------------------------------

 



or a resignation by the Covered Employee for Good Reason, in either case, prior
to a Change in Control, or (iii) a termination by the Company or any of its
subsidiaries, as applicable, of the employment of the Covered Employee without
Cause or a resignation by the Covered Employee for Good Reason, in either case,
within 12 months following a Change in Control.

(o)        “Delay Period” shall have the meaning set forth in Section 13(b)(1)
hereof.

(p)        “Effective Date” shall mean February 25, 2018.

(q)        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

(r)        “Exchange Act” shall have the meaning set forth in the definition of
Change in Control.

(s)        “Executive” shall mean any employee or executive officer of the
Company or any of its subsidiaries whose position is at or above the Senior Vice
President level or its equivalent. In addition, in exceptional circumstances for
recruitment or retention purposes, the Plan Administrator may from time to time
designate certain employees below the Senior Vice President level or its
equivalent as an Executive for purposes of the Plan, provided that such
employees’ position is at or above the Vice President level or its equivalent.
In such event, the Plan Administrator shall designate the level of severance
benefits for each such employee at the time such employee is designated as a
Participant in the Plan.

(t)         “Good Reason” shall mean, without the Covered Employee’s prior
written consent, (i) a material reduction in the Covered Employee’s Base Salary
or any bonus opportunity in effect at the time of such proposed reduction; (ii)
a material diminution in the Covered Employee’s title, authority, duties, or
responsibilities; (iii) with respect to any Covered Employee who at such time
reports to the Chief Executive Officer of the Company, a change in such Covered
Employee’s reporting arrangement that results in such employee no longer
reporting to the Chief Executive Officer (or if at the time of such change there
is no Chief Executive Officer, the principal executive officer) of the Company;
(iv) relocation of the Covered Employee’s principal place of employment more
than twenty-five (25) miles from the location at which such Covered Employee as
of the Effective Date (or, to the extent applicable, as of the date such
employee becomes a Covered Employee) principally provides services; or (v) any
other action or inaction that constitutes a material breach by the Company or
any of its subsidiaries of any agreement to which the Company or any of its
subsidiaries, on the one hand, and the Covered Employee, on the other hand, are
party.  In order to establish Good Reason for terminating employment, the
Covered Employee must provide written notice to the Company of the existence of
the condition giving rise to the Good Reason as promptly as practicable
following the time such Covered Employee became aware of the existence of such
condition, the Company or the applicable subsidiary must fail to cure (to the
extent capable of being cured) such condition within thirty (30) days of the
date of such notice,





4

--------------------------------------------------------------------------------

 



and such Covered Employee’s resignation must occur no later than one year
following the date such Covered Employee became aware of the existence of the
condition giving rise to the Good Reason.

(u)        “Outplacement Benefits” shall have the meaning set forth in Section
8(b) hereof.

(v)        “Outstanding Company Common Stock” shall have the meaning set forth
in the definition of Change in Control.

(w)       “Outstanding Company Voting Securities” shall have the meaning set
forth in the definition of Change in Control.

(x)        “Part-Time Employees” shall mean employees who are not Regular
Full-Time Employees and are treated as such by the Company or a subsidiary of
the Company.

(y)        “Participants” shall mean Covered Employees.

(z)        “Person” shall have the meaning set forth in the definition of Change
in Control.

(aa)      “Plan” shall have the meaning set forth in Section 1 hereof.

(bb)      “Plan Administrator” shall have the meaning set forth in Section 14(a)
hereof.

(cc)      “Release” shall have the meaning set forth in Section 6 hereof.

(dd)      “Release Effective Date” shall have the meaning set forth in Section
13(c)(i) hereof.

(ee)      “Regular Full-Time Employees” shall mean employees, other than
Temporary Employees, normally scheduled to work at least 30 hours a week unless
the Company’s or its applicable subsidiary’s local practices, as from time to
time in force, whether or not in writing, establish a different hours threshold
for regular full-time employees.

(ff)       “Section 409A” shall have the meaning set forth in Section 13 hereof.

(gg)      “Severance Pay” shall have the meaning set forth in Section 7 hereof.

(hh)      “Severance Period” shall have the meaning set forth in Section 7
hereof.

(ii)       “Temporary Employees” are employees treated as such by the Company or
a subsidiary of the Company, whether or not in writing.

4.         Coverage.       A Covered Employee may be entitled to receive
severance benefits under the Plan if such employee experiences a Covered
Termination.  In order to receive





5

--------------------------------------------------------------------------------

 



severance benefits under the Plan, Covered Employees must meet the eligibility
and other requirements provided below in Sections 5 and 6 hereof.

5.         Eligibility for Severance Benefits.  The following employees will not
be eligible for severance benefits, except to the extent specifically determined
otherwise by the Plan Administrator: (a) an employee who is terminated for
Cause; (b) an employee who retires, terminates employment as a result of an
inability to perform his or her duties due to physical or mental disability or
dies; (c) an employee who voluntarily terminates his or her employment, except,
in the case of a Covered Termination described in Section 3(n)(ii) or (iii)
hereof, a resignation for Good Reason; and (d) an employee who is employed for a
specific period of time in accordance with the terms of a written employment
agreement.

6.         Release; Timing of Severance Benefits.  Receipt of any severance
benefits under the Plan requires that the Covered Employee: (a) comply with the
provisions of any applicable noncompetition, nonsolicitation, and other
obligations owed to the Company or any of its subsidiaries; and (b) execute and
deliver to the Company a suitable waiver and release (the form of which the
Company will provide to the Covered Employee no later than his or her last day
of employment with the Company or its applicable subsidiary) under which the
Covered Employee releases and discharges the Company and its subsidiaries and
other affiliates from and on account of any and all claims that relate to or
arise out of the employment relationship between the Company or its applicable
subsidiary, on the one hand, and the Covered Employee, on the other hand (the
“Release”), which Release becomes binding within sixty (60) days following the
Covered Employee’s termination of employment.  The Severance Pay will be paid in
accordance with the terms of the Plan and the Company’s regular pay practices in
effect from time to time and the Benefits Continuation will be paid in the
amount and at the time premium payments are made by other participants in the
Company’s health benefit plans. The payments shall be made or commence on the
first payroll date after the Release Effective Date.

7.         Cash Severance.  A Covered Employee entitled to severance benefits
under the Plan shall be entitled to the continuation of such employee’s monthly
Base Salary for the applicable severance period indicated below (“Severance
Period”) (“Severance Pay”), based upon his or her title/role and commencing at
the time set forth in Section 13(c) hereof.

Title/Role of Participant

Severance Period

Chief Executive Officer

12 months

Other Covered Employees

6 months

 

For purposes of this Section 7 and Section 8 hereof, a Covered Employee’s
title/role shall be such employee’s title/role immediately prior to the Covered
Termination, or, if such employee’s title/role was changed in connection with a
Change in Control, immediately prior to such Change in Control.





6

--------------------------------------------------------------------------------

 



8.         Other Severance Benefits.  In addition to the foregoing Severance
Pay, the severance benefits under the Plan shall include the following benefits:

(a)        Company contributions to the cost of COBRA coverage on behalf of the
Covered Employee and any applicable dependents for no longer than the Covered
Employee’s applicable Severance Period if the Covered Employee elects COBRA
coverage, and only so long as such coverage continues in force.  Such costs
shall be determined on the same basis as the Company’s contribution to
Company-provided health and dental insurance coverage in effect for an active
employee with the same coverage elections; provided that if the Covered Employee
commences new employment and is eligible for a new group health plan, the
Company’s continued contributions toward health and dental coverage shall end
when the new employer’s benefits coverage begins (“Benefits Continuation”).

(b)        At the request of the Covered Employee, the Company will arrange and
pay for reasonable outplacement services (“Outplacement Benefits”). The benefit
provided will be determined in the Plan Administrator’s sole discretion and will
vary based on such Covered Employee’s role within the organization.  No
Outplacement Benefits will be paid after six months following the Covered
Employee’s date of termination of employment; provided, however, that if the
Covered Employee commences new employment prior to the conclusion of such
six-month period such Covered Employee’s Outplacement Benefits shall immediately
cease upon commencement of such new employment.

(c)        Any unpaid annual or other bonus earned in respect of any completed
bonus period that ended prior to the date of the Covered Employee’s Covered
Termination that the Plan Administrator determines to be payable to the Covered
Employee in its discretion pursuant to the Company’s contingent compensation
program, payable at the same time as annual bonuses, or such other earned
bonuses, as applicable, are paid to other employees or, if later, upon the
Release Effective Date.

(d)        Solely in the case of a Covered Termination pursuant to Section
3(n)(iii) hereof, a lump sum payment, payable on the next payroll date following
the Release Effective Date, in an amount equal to the Covered Employee’s annual
target bonus for the year of the Covered Termination, multiplied by a fraction
(i) the numerator of which is the number of days during such year that the
Covered Employee was employed by the Company or its applicable subsidiary, and
(ii) the denominator of which is 365.

9.         Equity Awards.  Subject to the following sentence, the treatment of a
Covered Employee’s  equity awards with the Company upon a Covered Termination
shall be dictated by the terms of the applicable award
agreements.  Notwithstanding the foregoing, in the event of a Covered
Termination pursuant to Section 3(n)(iii) hereof, all of a Covered Employee’s
outstanding equity awards that vest solely based on continued service shall
immediately and automatically accelerate and become vested in full as of the
Release Effective Date.

10.       Recoupment.  If it is determined by a court of competent jurisdiction
that a Covered Employee failed to comply with the terms of the Plan, including
the provisions of Section 6 hereof, the Company may require payment to the
Company of any benefits described in Sections 7 and 8 hereof that the Covered
Employee has already received, to the extent permitted by applicable law, and
with the “value” determined in the sole discretion of the Plan





7

--------------------------------------------------------------------------------

 



Administrator.  Payment is due in cash or by check within ten (10) business days
after the Company provides written notice to a Covered Employee that it is
enforcing this provision.  In such event, any benefits described in Sections 7
and 8 hereof not yet received by such Covered Employee will be immediately and
automatically forfeited.

11.       Death.  If a Participant dies after the date of his or her Covered
Termination but before all payments or benefits to which such Participant is
entitled pursuant to the Plan have been paid or provided, payments will be made
to any beneficiary designated by the Participant prior to or in connection with
such Participant’s Covered Termination or, if no such beneficiary has been
designated, to the Participant’s estate.  For the avoidance of doubt, if a
Participant dies during such Participant’s applicable Severance Period, Benefits
Continuation will continue for the Participant’s applicable dependents for the
remainder of the Participant’s Severance Period.

12.       Withholding.  The Company may withhold from any payment or benefit
under the Plan: (a) any federal, state, or local income or payroll taxes
required by law to be withheld with respect to such payment or benefit; (b) such
sum as the Company may reasonably estimate is necessary to cover any taxes for
which the Company may be liable and which may be assessed with regard to such
payment or benefit; and (c) such other amounts as appropriately may be withheld
under the Company’s payroll policies and procedures from time to time in effect.

13.       Section 409A.  It is expected that the payments and benefits provided
under the Plan will be exempt from the application of Section 409A of the Code,
and the guidance issued thereunder (“Section 409A”).  The Plan shall be
interpreted consistent with this intent to the maximum extent permitted and
generally, with the provisions of Section 409A.  A termination of employment
shall not be deemed to have occurred for purposes of any provision of the Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment (which amounts or benefits constitute nonqualified
deferred compensation within the meaning of Section 409A) unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of the Plan, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Neither the Participant nor the Company shall have the right to
accelerate or defer the delivery of any payment or benefit except to the extent
specifically permitted or required by Section 409A.

Notwithstanding the foregoing, to the extent the severance payments or benefits
under the Plan are subject to Section 409A, the following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
Participants under the Plan:

(a)        Each installment of the payments and benefits provided under the Plan
will be treated as a separate “payment” for purposes of Section 409A.  Whenever
a payment under the Plan specifies a payment period with reference to a number
of days (e.g.,  “payment shall be made within ten (10) days following the date
of termination”), the actual date of payment within the specified period shall
be in the Company’s sole discretion.  Notwithstanding any other provision of the
Plan to the contrary, in no event shall any payment under the Plan that
constitutes “non-qualified deferred compensation” for purposes of Section 409A
be subject to transfer, offset, counterclaim or recoupment by any other amount
unless otherwise permitted by Section 409A.





8

--------------------------------------------------------------------------------

 



(b)        Notwithstanding any other payment provision herein to the contrary,
if the Company or appropriately-related affiliates become publicly-traded and a
Covered Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) with
respect to such entity, then each of the following shall apply:

(i)         With regard to any payment that is considered “non-qualified
deferred compensation” under Section 409A payable on account of a “separation
from service,” such payment shall be made on the date which is the earlier of
(A) the day following the expiration of the six (6) month period measured from
the date of such “separation from service” of the Covered Employee, and (B) the
date of the Covered Employee’s death (the “Delay Period”) to the extent required
under Section 409A.  Upon the expiration of the Delay Period, all payments
delayed pursuant to this provision (whether otherwise payable in a single sum or
in installments in the absence of such delay) shall be paid to or for the
Covered Employee in a lump sum, and all remaining payments due under the Plan
shall be paid or provided for in accordance with the normal payment dates
specified herein; and

(ii)       To the extent that any benefits to be provided during the Delay
Period are considered “non-qualified deferred compensation” under Section 409A
payable on account of a “separation from service,” and such benefits are not
otherwise exempt from Section 409A, the Covered Employee shall pay the cost of
such benefits during the Delay Period, and the Company shall reimburse the
Covered Employee, to the extent that such costs would otherwise have been paid
by the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Covered Employee, the Company’s share
of the cost of such benefits upon expiration of the Delay Period.  Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified in the Plan.

(c)        To the extent that severance benefits pursuant to the Plan are
conditioned upon a Release, the Covered Employee shall forfeit all rights to
such payments and benefits unless such release is signed and delivered (and no
longer subject to revocation, if applicable) within sixty (60) days following
the date of the termination of the Covered Employee’s employment.  If the
Release is no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

(i)         To the extent any severance benefits to be provided are not
“non-qualified deferred compensation” for purposes of Section 409A, then such
benefits shall commence upon the first scheduled payment date immediately after
the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”).  The first such cash payment shall include all
amounts that otherwise would have been due prior thereto under the terms of the
Plan applied as though such payments commenced immediately upon the termination
of Covered Employee’s employment, and any payments made after the Release
Effective Date shall continue as provided herein.  The delayed benefits shall in





9

--------------------------------------------------------------------------------

 



any event expire at the time such benefits would have expired had such benefits
commenced immediately following the termination of Covered Employee’s
employment.

(ii)       To the extent any such severance benefits to be provided are
“non-qualified deferred compensation” for purposes of Section 409A, then the
Release must become irrevocable within sixty (60) days of the date of
termination and benefits shall be made or commence upon the date provided in
Section 6 hereof, provided that if the sixtieth (60th) day following the
termination of Covered Employee’s employment falls in the calendar year
following the calendar year containing the date of termination, the benefits
will be made no earlier than the first business day of that following calendar
year.  The first such cash payment shall include all amounts that otherwise
would have been due prior thereto under the terms of the Plan had such payments
commenced immediately upon the termination of Covered Employee’s employment, and
any payments made after the first such payment shall continue as provided
herein.  The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
the termination of Covered Employee’s employment.

(d)        The Company makes no representations or warranties and shall have no
liability to any Participant or any other person, other than with respect to
payments made by the Company in violation of the provisions of the Plan, if any
provisions of or payments under the Plan are determined to constitute deferred
compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

14.       Plan Administration.

(a)        Plan Administrator. The Plan administrator (the “Plan Administrator”)
shall be the Board or a committee thereof designated by the Board (the
“Committee”); provided, however, that the Board or such Committee may in its
sole discretion appoint a new Plan Administrator to administer the Plan
following a Change in Control.  The Plan Administrator shall also serve as the
Named Fiduciary of the Plan under ERISA.  The Plan Administrator shall be the
“administrator” within the meaning of Section 3(16) of ERISA and shall have all
the responsibilities and duties contained therein.

 

The Plan Administrator can be contacted at the following address:

 

Compensation Committee of the Board

c/o Blue Apron Holdings, Inc.

40 West 23rd Street, 5th Floor

New York, NY 10010

Attn: Office of the General Counsel

 

(b)        Decisions, Powers and Duties.  The general administration of the Plan
and the responsibility for carrying out its provisions shall be vested in the
Plan





10

--------------------------------------------------------------------------------

 



Administrator.  The Plan Administrator shall have such powers and authority as
are necessary to discharge such duties and responsibilities which also include,
but are not limited to, interpretation and construction of the Plan, the
determination of all questions of fact, including, without limit, eligibility,
participation and benefits, the resolution of any ambiguities and all other
related or incidental matters, and such duties and powers of the Plan
administration which are not assumed from time to time by any other appropriate
entity, individual or institution.  The Plan Administrator may adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan.

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, and the employee’s spouse or other dependents or beneficiaries and any
other interested parties whether or not in being or under a disability.

15.       Indemnification.  To the extent permitted by applicable law, all
employees, officers, directors, agents and representatives of the Company shall
be indemnified by the Company and held harmless against any claims and the
expenses of defending against such claims, resulting from any action or conduct
relating to the administration of the Plan, whether as a member of the Committee
or otherwise, except to the extent that such claims arise from gross negligence
or willful misconduct.

16.       Plan Not an Employment Contract.  The Plan is not a contract between
the Company or any of its subsidiaries, on the one hand, and any employee, on
the other hand, nor is it a condition of employment of any employee.  Nothing
contained in the Plan gives, or is intended to give, any employee the right to
be retained in the service of the Company or any of its subsidiaries, or to
interfere with the right of the Company or any of its subsidiaries to discharge
or terminate the employment of any employee at any time and for any reason.  No
employee shall have the right or claim to benefits beyond those expressly
provided for in the Plan, if any.  All rights and claims are limited as set
forth in the Plan.

17.       Severability.  In case any one or more of the provisions of the Plan
(or part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

18.       Non‑Assignability.  No right or interest of any Covered Employee in
the Plan shall be assignable or transferable in whole or in part either directly
or by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge or bankruptcy.

19.       Integration With Other Pay or Benefits Requirements.  The severance
payments and benefits provided for in the Plan are the maximum benefits that the
Company or any of its subsidiaries will pay to Covered Employees on a Covered
Termination, except to the extent otherwise specifically provided for in a
separate written agreement.  To the extent that the





11

--------------------------------------------------------------------------------

 



Company or any of its subsidiaries owes any amounts in the nature of severance
benefits under any other program, policy or plan of the Company or its
applicable subsidiary that is not otherwise superseded by the Plan, or to the
extent that any federal, state or local law, including, without limitation,
so‑called “plant closing” laws, requires the Company or its subsidiaries to give
advance notice or make a payment of any kind to an employee because of that
employee’s involuntary termination due to a layoff, reduction in force, plant or
facility closing, sale of business, or similar event, the benefits provided
under the Plan or the other arrangement shall either be reduced or eliminated to
avoid any duplication of payment.  The Company intends for the benefits provided
under the Plan to partially or fully satisfy any and all statutory obligations
that may arise out of an employee’s involuntary termination for the foregoing
reasons and the Company shall so construe and implement the terms of the Plan.

20.       Amendment or Termination.  The Board may amend, modify, or terminate
the Plan at any time in its sole discretion; provided, however, that (a) any
such amendment, modification or termination made prior to a Change in Control
that adversely affects the rights of any Covered Employee shall be unanimously
approved by the Board, (b) no such amendment, modification or termination may
affect the rights of a Covered Employee then receiving payments or benefits
under the Plan without the consent of such person, and (c) no such amendment,
modification or termination made after a Change in Control shall be effective
for twelve months following the closing of the Change in Control. The Board
intends, prior to a Change in Control, to review the Plan and the level of
severance benefits provided hereunder at least once every two years.

21.       Governing Law.  The Plan and the rights of all persons under the Plan
shall be construed in accordance with and under applicable provisions of ERISA,
and the regulations thereunder, and the laws of Delaware (without regard to
conflict of laws provisions) to the extent not preempted by federal law.

*          *          *          *          *

 

 



12

--------------------------------------------------------------------------------

 



 

 

Exhibit A

Brad Dickerson

Benjamin Singer

Ilia Papas

Tim Smith

Jared Cluff

Elaine Cooney

 







--------------------------------------------------------------------------------

 



 

Exhibit B

Brad Dickerson

Benjamin Singer

 

 

 

--------------------------------------------------------------------------------